DETAILED ACTION
Summary
This Office action is in response to reply dated October 1, 2021.  Claims 1-5, 7-10 and 18-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7, 8, 9, 10, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub 2018/0093663) in view of Fujita (U.S. Pub 2019/0039606) and Guo (WO 2018/049715 A1).
Regarding claim 1, Kim discloses a parking control apparatus (see at least Figure 2, item 100 & [0081] note the parking assistance apparatus (100)) comprising: 

a display configured to display the estimated route and the required parking time for the one of the plurality of parking spaces (see at least Figures 2 and 12A-12B, items 180, 10 and 11 & [0081] & [0174-0181]).
However, Kim does not specifically disclose a processor configured to search for a plurality of parking spaces; calculate an estimated route and a required parking time for each the plurality of parking spaces; perform parking control into a target parking space which is one parking space selected from the plurality of parking spaces a user; a display configured to display the estimated route and the required parking time for each of the plurality of parking spaces; and wherein the processor is configured to determine whether the vehicle is moving when one of the plurality of parking spaces is not selected by the user, and search for a parking space when the vehicle is moving.
It is known to manually or automatically search and select a target parking space to park in among a plurality of parking spaces.  For example, Fujita teaches parking control system with a processor configured to search for a plurality of parking spaces (see at least Figure 6, items each the plurality of parking spaces (see at least Figure 6, items 201A and 201B, note display of the estimated required time to park in each of the plurality of parking spaces which is based on the estimated route to park each of the plurality of parking spaces & [0078-0079] note route and time); perform parking control into a target parking space which is one parking space selected from the plurality of parking spaces a user (see at least Figure 3, items 203A, 203B and 201 & Figures 7-8 & [0062-0065] note the processing unit (100) selects a parking lot (203A, 203B) that is a lot in which a vehicle that performs automatic parking can be parked, wherein the parking lot (203A, 203B) may be manually set according to the operation of a user, or may be automatically set by the processing unit (100) using the automatic parking determination information in paragraphs [0067-0078] & [0119-0121] note the processor (100) displays each parking space (203A, 203B), and the user selects parking space (203A) which takes an estimated time of 57 seconds to park); a display configured to display the required parking time for each of the plurality of parking spaces (see at least Figure 6, items 201A and 201B); and wherein the processor is configured to determine whether the vehicle is moving when one of the plurality of parking spaces is not selected by the user, and search for a parking space when the vehicle is moving (see at least Figure 2, step S106 → S109 → S100 & Figure 3, item 202 & [0110] note the user has not pressed the automatic parking start button (202) to select the at least one parking spot (203A, 203B) & [0111] note where it is determined that the automatic parking start button (202) has not been operated, the process proceeds to the step S109 and a determination is made as to whether or not to end traveling of the vehicle, wherein in a case where it is determined that traveling of 
With respect to the other limitation, Guo teaches a display configured to display an estimated route for each of a plurality of parking spaces (see at least the bottom of page 8 in the attached translation, note the location of each available parking space and the route to the available parking spaces are displayed on the car display through the map, so that Xiaoming can select the appropriate one).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Fujita and Guo into Kim.  With respect to Fujita, this provides the ability to allow the driver of the vehicle to select where they park, thus allowing greater comfort and freedom during a parking assistance operation.  Fujita also allows Kim’s apparatus to continuously search for parking spaces in big parking lots while driving.  With respect to Guo, this provides visualization for Kim in view of Fujita’s user regarding any upcoming parking control that will be performed by the vehicle upon selection of a parking space.
Regarding claim 2, Kim in view of Fujita and Guo further disclose wherein the processor is configured to perform the parking control based on a parking target mode or a parking alignment mode input by the user (see at least [0119-0121] of Fujita, note the user selecting a parking space corresponds to parking target mode & Figures 3 and 7 of Fujita).
Regarding claim 7, Kim in view of Fujita and Guo, as addressed above, teach wherein the processor is configured to calculate a remaining time until the parking completion in the required parking time during the parking control to the target parking space, and wherein the display is configured to display the remaining time (see at least Figure 12A, item 10 of Kim, note 
Regarding claim 8, Kim in view of Fujita and Guo, as addressed above, teach wherein the display is configured to transfer, to the processor, information about one of the plurality of parking spaces displayed on a screen when the one parking space is touched (see at least Figure 3, item 203A of Fujita & [0119-0121] of Fujita, note the interactive display & [0332] of Fujita, note touch panel).
Regarding claim 9, Kim in view of Fujita and Guo, as addressed above, teach wherein the display is configured to list and display the parking target mode or the parking alignment mode and receive a selection of one of listed menus by the user (see at least Figure 3, items 203A and 203B of Fujita & Figure 7 of Fujita).
Regarding claim 10, Kim in view of Fujita and Guo, as addressed above, teach wherein the processor is configured to list the parking target mode or the parking alignment mode on a screen and deactivate a menu having no selection information among the listed menus (see at least Figures 7 and 8 of Fujita & [0154] of Fujita).
Regarding claim 18, Kim discloses a parking control method (see at least Figure 2, item 100 & [0081] note the parking assistance apparatus (100)) comprising: 
parking in one of a plurality of parking spaces in a parking control of a vehicle (see at least Figures 1-2 and 10, items 170, 700 and PS & [0078] note vehicle (700) & [0081] note at least one processor (170) & [0342] note target parking position PS & [0357] note vehicle (700)); 
calculating an estimated route and a required parking time for one of the plurality of parking spaces (see at least Figures 12A-12B, items 10 and 11 & [0273-0276] note the processor 
displaying the estimated route and the required parking time calculated for one of the plurality of parking spaces (see at least Figures 2 and 12A-12B, items 180, 10 and 11 & [0081] & [0174-0181]); and
performing parking control to the target parking space (see at least [0214-0215] note the processor (170) performs automatic parking).
However, Kim does not specifically disclose a processor configured to searching for a plurality of parking spaces; calculating an estimated route and a required parking time for each the plurality of parking spaces; displaying the estimated route and the required parking time calculated for each of the plurality of parking spaces; receiving a selection of one of the plurality of parking spaces by a user as a target parking space; and determining whether the vehicle is moving when one of the plurality of parking spaces is not selected by the user, and search for a parking space when the vehicle is moving.
It is known to manually or automatically search and select a target parking space to park in among a plurality of parking spaces.  For example, Fujita teaches parking control method with a processor configured for searching for a plurality of parking spaces (see at least Figure 6, items 201A and 201B & [0065] note selecting a proper parking lot from among a plurality of parking lots); calculating an estimated route and a required parking time for each the plurality of parking spaces (see at least Figure 6, items 201A and 201B, note display of the estimated required time to park in each of the plurality of parking spaces which is based on the estimated route to park each of the plurality of parking spaces & [0078-0079] note route and time); displaying the required parking time calculated for each of the plurality of parking spaces (see at receiving a selection of one of the plurality of parking spaces by a user as a target parking space (see at least Figure 3, items 203A, 203B and 201 & Figures 7-8 & [0062-0065] note the processing unit (100) selects a parking lot (203A, 203B) that is a lot in which a vehicle that performs automatic parking can be parked, wherein the parking lot (203A, 203B) may be manually set according to the operation of a user, or may be automatically set by the processing unit (100) using the automatic parking determination information in paragraphs [0067-0078] & [0119-0121] note the processor (100) displays each parking space (203A, 203B), and the user selects parking space (203A) which takes an estimated time of 57 seconds to park); and determining whether the vehicle is moving when one of the plurality of parking spaces is not selected by the user, and search for a parking space when the vehicle is moving (see at least Figure 2, step S106 → S109 → S100 & Figure 3, item 202 & [0110] note the user has not pressed the automatic parking start button (202) to select the at least one parking spot (203A, 203B) & [0111] note where it is determined that the automatic parking start button (202) has not been operated, the process proceeds to the step S109 and a determination is made as to whether or not to end traveling of the vehicle, wherein in a case where it is determined that traveling of the vehicle is not ended, the process returns to the step S100, and the subsequent processings are repeated & [0065] note the processing unit in S100 searches for parking lots & [0119-0121]). 
With respect to the other limitation, Guo teaches a display configured for displaying an estimated route for each of a plurality of parking spaces (see at least the bottom of page 8 in the attached translation, note the location of each available parking space and the route to the available parking spaces are displayed on the car display through the map, so that Xiaoming can select the appropriate one).

Regarding claim 19, Kim in view of Fujita and Guo, as addressed above, teach wherein the performing of the parking control to the target parking space includes performing the parking control based on a parking target mode or a parking alignment mode input from the user (see at least [0119-0121] of Fujita, note the user selecting a parking space corresponds to parking target mode & Figures 3 and 7 of Fujita).

Claims 3, 4, 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub 2018/0093663) in view of Fujita (U.S. Pub 2019/0039606) and Guo (WO 2018/049715 A1) as applied to claims 2 and 19 above, and in further view of Lee (U.S. Pub 2016/0284217).
Regarding claim 3, Kim in view of Fujita and Guo, as addressed above, teach wherein the parking target mode includes a shortest time parking mode in which parking is completed in a shortest time (see at least Figures 3 and 7 of Fujita, item 202).
an optimum alignment parking mode in which the vehicle is parked in the target parking space and is arranged to keep a distance from a parking line or an obstacle.
It is known to park a vehicle based on which occupants need to exit the vehicle.  For example, Lee teaches a parking control apparatus with an optimum alignment parking mode in which a vehicle is parked in a target parking space and is arranged to keep a distance from a parking line or an obstacle (see at least [0280] note, the controller (180) may generate a selectable parking menu (Figures 6A-6D) based on the passenger information (e.g., the controller (180) may determine whether a right door of the vehicle (700) needs to be opened, based on the passenger information) & [0281-0282] note determining the minimum parking width required to park in a parking space is based on which vehicle doors need to be opened & [0289-0290] note the driver can select a menu item (611, 612, 613), and if no input is received, the controller (180) selects driver side door parking (612) & [0456] note, the processor (270) may generate the parking route based on a length in an overall width direction within the parking space which is necessary when the passengers get out & [0459] note, if passenger information of a driver's seat side is received, the processor (270) may generate the parking route based on a first length in the overall width direction which is necessary when a passenger of the driver's seat side gets out & [0462-0463] note, if passenger information of a passenger seat side is received, the processor (270) may generate the parking route based on the first length in the overall width direction which is necessary when the passenger of the driver's seat side gets out, and a second length in the overall width direction which is necessary when a passenger of the passenger seat side gets out & [0465-0466] note passenger distance is calculated based on the physique of the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the features of Lee into Kim in view of Fujita and Guo.  This allows the driver to custom park their vehicle in the at least one parking space in consideration for their passenger(s), their baggage and/or themself, thus eliminating any inconvenience the driver and/or passengers experience when getting out of the vehicle after parking is completed (see [0475-0476]).
Regarding claim 4, Kim in view of Fujita, Guo and Lee, as addressed above, teach wherein the processor is configured to calculate an estimated parking route and a required parking time for the target parking space in the parking target mode (see at least Figure 12B, items 10 and 11 of Kim & [0276] of Kim) and the parking alignment mode (see at least [0290] of Lee, note predicted parking time & [0456-0459] note the parking route is calculated based upon which occupants are getting out of the vehicle), and wherein the display is configured to display the estimated parking route and the required parking time in the parking target mode (see at least Figure 12B, items 10 and 11 of Kim & [0276] of Kim) and the parking alignment mode (see at least [0040] of Lee, note displaying the vehicle’s route in Figures 14A-14D & [0261-0264] of Lee & [0232] of Lee, note the controller (180) may display predicted parking time information on a partial region of the parking menu & [0289-0290] of Lee, note displaying predicted parking time in conjunction with driver side convenience parking).
Regarding claim 5, Kim in view of Fujita, Guo and Lee, as addressed above, teach wherein the parking alignment mode includes an obstacle proximity parking mode in which the vehicle approaches an obstacle (see at least Figure 20I of Lee & [0541-0543] of Lee & Figure 
Regarding claim 20, Kim in view of Fujita, Guo and Lee, as addressed above, teach wherein the parking target mode includes a shortest time parking mode in which parking is completed in a shortest time (see at least Figures 3 and 7 of Fujita, item 202), and an optimum alignment parking mode in which the vehicle is parked in the target parking space and is arranged to keep a distance from a parking line or an obstacle (see at least Figure 20I of Lee & [0541-0543] of Lee & Figure 20J of Lee & [0544-0545] of Lee), and wherein the parking alignment mode includes an obstacle proximity parking mode in which the vehicle approaches an obstacle (see at least Figure 20I of Lee & [0541-0543] of Lee & Figure 20J of Lee & [0544-0545] of Lee), a center-alignment parking mode (see at least Figure 6A, item 611 of Lee), a driver seat convenience parking mode (see at least Figure 6A, item 611 of Lee), and a passenger seat convenience parking mode (see at least Figure 6A, item 613 of Lee).

Response to Arguments
Applicant's arguments filed October 1, 2021 have been fully considered but they are not persuasive.   
	Applicant’s argues “That is, Kim and Fujita merely disclose processes of selecting the parking lot first and calculating the estimated required time for proceeding with the parking process in the selected parking lot.”
	In response, Fujita clearly calculates the estimated required time for proceeding with the parking process before the user selects the parking lot as illustrated in Figure 6, items 202A, 
	Applicant argues “However, neither Kim nor Fujita disclose or suggest calculating the estimated route and the required parking time for each parking space of a plurality of parking spaces, presenting the calculated estimated route and required parking time to a user, and performing the parking process for the parking space selected by the user.”
	In response, Fujita clearly discloses “calculating the estimated route and the required parking time for each parking space of a plurality of parking spaces” in Figure 6, items 201A and 201B and paragraphs [0078-0079].  Fujita also plainly illustrates “presenting the required parking time to a user” in Figure 6, items 201A and 201B, and “performing the parking process for the parking space selected by the user” in Figure 6, items 202A and 202B and paragraph [0137].  Guo is used to show “presenting the calculated estimated route” in the bottom of page 8 in the attached translation of WO 2018/049715.  For at least these reasons, Applicant’s arguments are not persuasive.
	Applicant further argues “In addition, Fujita discloses starting a process of selecting the parking lot again if the automated parking is not performed in ‘the selected parking lot.’  That is, Fujita cannot derive the feature in which if “one parking space” among the plurality of parking spaces is not even selected, the process of searching for the plurality of parking spaces again is performed. Therefore, for at least these reasons, Applicants respectfully request that the rejection be withdrawn.”
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN WILSON/Primary Examiner, Art Unit 2687